Citation Nr: 0110886	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Propriety of an apportionment of the veteran's Department of 
Veterans Affairs disability compensation benefits for his 
estranged spouse for the period from November 1, 1998, to 
March [redacted], 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from February 1967 to 
September 1968.

This appeal arises from a May 1999 decision granting an 
apportionment of the veteran's Department of Veterans Affairs 
(VA) disability compensation to his previously estranged 
spouse in the amount of $114 for the month of November 1998 
and in the amount of $115 monthly, effective from December 1, 
1998, to March [redacted], 1999, the date that the veteran's divorce 
became final.


FINDING OF FACT

The apportionment of the veteran's compensation benefits for 
his then estranged spouse, in the amount of $114 for the 
month of November 1998 and in the amount of $115 monthly, 
effective from December 1, 1998, to March [redacted], 1999, would not 
cause an undue hardship to the veteran.


CONCLUSION OF LAW

The apportionment of the veteran's compensation benefits for 
his estranged spouse in the amount of $114 for the month of 
November 1998 and in the amount of $115 monthly, effective 
from December 1, 1998, to March [redacted], 1999, was proper.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law 

the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, the Board finds that 
VA's duties have been fulfilled.  In a letter dated in 
January 1999, the RO appropriately notified the veteran of 
the information and evidence needed in regards to the 
apportionment claim filed by his then estranged spouse.  The 
RO also satisfied its duty to assist by providing the veteran 
with the necessary forms to complete and return with the 
information needed to adjudicate the apportionment claim.  In 
addition, the May 1999 letter to the veteran explained the 
apportionment decision rendered earlier that month and the 
April 2000 Statement of the Case provided the veteran with 
notification of the pertinent VA regulations considered in 
adjudicating the claim.

All or any part of compensation benefits payable to a veteran 
may be apportioned if the veteran is not living with his 
spouse.  38 U.S.C.A. § 5307.  VA regulations provide for two 
types of apportionments.  Where, as here, a veteran is not 
living with the spouse, and is not reasonably discharging his 
responsibility for her support, all or any part of his 
compensation benefits may be apportioned.  38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.452(a).  Without regard to any other 
provision regarding 

apportionment, a special apportionment of compensation 
benefits will be granted where hardship is shown to exist, as 
long as it does not cause undue hardship to the veteran or 
other persons in interest.  Factors to be considered include 
the amount of VA benefits payable, other resources and income 
of the parties in interest, and any special needs of the 
respective parties.  38 C.F.R. § 3.451.

In this case, the veteran has taken issue with the 
apportionment of his VA compensation benefits to his then 
estranged spouse.  As indicated previously, in a special 
apportionment decision dated in May 1999, an apportionment 
was granted to the veteran's estranged spouse in the amount 
of $114 for the month of November 1998 and in the amount of 
$115 monthly, effective from December 1, 1998, to March [redacted], 
1999.  The veteran has appealed, asserting that, while he 
does not object to any money due to his children for their 
support, his then spouse's income was much greater then his 
and no payments should be made to her.

In January 1999, the veteran's estranged wife listed her 
monthly income as $2,238 and monthly expenses for herself and 
their two children, who were in her custody, totaling $3,035.  
She indicated that the veteran had contributed nothing 
towards the children's support since he left in August 1998.  
The current average utilities and telephone expenses totaled 
$150.  The current monthly mortgage payment was $835, 
including property taxes and homeowners insurance.  Other 
monthly expenses included $175 for unreimbursed medical 
expenses, $185 for home maintenance and insurance, $600 for 
food, $320 for clothing and laundry, $200 for entertainment, 
and $350 for transportation and auto expenses.  The value of 
the family residence was reported to be $245,000.

In a January 1999 letter from the veteran's attorney in the 
divorce proceedings, the veteran's monthly income was 
reported to consist of $355 in monthly VA compensation and 
monthly expenses totaled some $1,897.  The current average 
utilities and telephone expenses totaled $170.  His current 
monthly rent payment was $500.  Other monthly expenses 
included $60 for medical expenses, $247 for 

insurance, $300 for food, $100 for credit card payments, $75 
for storage, $40 for garbage and cable, and $350 for 
transportation and auto expenses.

The veteran related that the family residence was valued at 
$350,000 and that the family petroleum business value was 
unknown but that there were outstanding loans in excess of 
$800,000.  Two funds had a total value of approximately 
$31,000.

Pursuant to an April 1999 rating decision, the veteran's VA 
disability compensation was increased to $2,219, effective 
from September 1, 1998; to $2,438, effective from November 1, 
1998; and to $2,468, effective from December 1, 1998.  In the 
May 1999 special apportionment decision, each child was 
granted an apportionment of $180, effective November 1, 1998, 
which was increased to $182, effective December 1, 1998.

Although the veteran contends that no apportionment should be 
made to his then estranged spouse as her income was greater 
then his, the Board notes that the veteran's monthly 
compensation payment included $114 for a dependent spouse.  
The Board has considered the financial strain placed on the 
veteran's then estranged wife because of the needs of two 
teenage children.  The veteran's VA disability compensation, 
effective as of November 1, 1998, had been increased to 
$2,438.  Subtracting the amount of the apportionment to the 
children, his monthly compensation totaled $2,078, an amount 
$181 in excess of his monthly expenses.

After considering the amount of the veteran's monthly benefit 
from the VA and the nature and amount of his monthly 
expenses, it would not be an undue hardship for the veteran 
to contribute the sum of $114 for the month of November 1998, 
and $115 monthly, effective from December 1, 1998, to March 
[redacted], 1999, from his compensation benefits.  38 U.S.C.A. 
§ 5307; 38 C.F.R. §§ 3.450, 3.451.  Under the circumstances, 
the apportionment of the veteran's compensation for his 
estranged spouse in the amount of $114 for the month of 
November 1998 and in the amount of $115 monthly, effective 
from December 1, 1998, to March [redacted], 1999, was proper and the 
veteran's claim must be denied.


ORDER

The apportionment of the veteran's VA disability compensation 
benefits for his estranged spouse for the period from 
November 1, 1998, to March [redacted], 1999, was proper.  The appeal 
is denied.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals



 

